DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 24 January 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, the Examiner notes that the NPL of Office Action dated December 2, 2021 for Chinese Patent Application no. 202010684554.3 has not been considered as no copy has been provided.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “a fuel injector arranged on the exhaust gas channel and configured so as to inject fuel into the exhaust gas channel downstream from the three-way catalytic converter that is situated close to the engine and upstream from a feed point and the second catalytic converter, and wherein the exhaust system comprises a secondary air system having an air pump and an air valve with which a regulated 
The closest prior art of record is Schluter (DE 102016206394). Schluter discloses a three-way catalyst exhaust system with a burner with fuel and air injection and combustion. (See Schluter, Paragraphs [0006] & [0038]). Schluter discloses both the fuel injector and air feed point inside of a combustor/burner in a connecting branch to flow hot air to the exhaust system feed point. (See Schluter, Figure 6, Paragraphs [0006] & [0038]). However, Schluter fails to teach or fairly suggest, alone or in combination, “a fuel injector arranged on the exhaust gas channel and configured so as to inject fuel into the exhaust gas channel downstream from the three-way catalytic converter that is situated close to the engine and upstream from a feed point and the second catalytic converter, and wherein the exhaust system comprises a secondary air system having an air pump and an air valve with which a regulated volume of secondary air can be introduced via a the feed point and blown into the exhaust gas channel downstream from the three-way catalytic converter that is situated close to the engine, downstream of the fuel injector, and upstream from the second catalytic converter.” in claims 1 and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.